412 F.2d 1189
James S. HOLDER and Louise H. Holder, Plaintiffs-Appellees,v.UNITED STATES of America, Defendant-Appellant.
No. 26747 Summary Calendar.
United States Court of Appeals Fifth Circuit.
July 30, 1969.

Appeal from the United States District Court for the Northern District of Georgia at Newman; Lewis R. Morgan, Judge, 289 F. Supp. 160.
Charles L. Goodson, U. S. Atty., Atlanta, Ga., Johnnie M. Walters, Asst. Atty. Gen., Lee A. Jackson, Meyer Rothwacks, Lester B. Snyder, Mitchell Rogovin, Asst. Atty. Gen., Charles L. Goodson, U. S. Atty., Slaton Clemmons, Asst. U. S. Atty., of counsel, for appellant.
Harry V. Lamon, Jr., Charles T. Zink, Hansell, Post, Brandon & Dorsey, Atlanta, Ga., for appellees.
Jule M. Hannaford, Minneapolis, Minn., Dorsey, Marquart, Windhorst, West & Halladay, Minneapolis, Minn., of counsel, for Medical Group Management Ass'n, amicus curiae.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:


1
The issues presented in this case have been fully decided adversely to the appellant, United States of America, in Kurzner v. United States, 5 Cir. 1969, 413 F.2d 97.1

The judgment of the District Court is

2
Affirmed.



Notes:


1
 Pursuant to new Rule 18 of the Rules of this Court, we have concluded on the merits that this case is of such character as not to justify oral argument and have directed the clerk to place the case on the Summary Calendar and to notify the parties in writing. See Murphy v. Houma Well Service, 5 Cir. 1969, 409 F.2d 804, Part I